The defendant Sergey Barbashov established his prima facie entitlement to judgment as a matter of law by submitting evidence, including the plaintiffs deposition testimony and the affirmation of Barbashov’s retained examining orthopedist, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Charley v Goss, 12 NY3d 750 [2009]; Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]; Luckey v Bauch, 17 AD3d 411 [2005]; Sims v Megaris, 15 AD3d 468 [2005]; Check v Gacevk, 14 AD3d 586 [2005]; Paul v Trerotola, 11 AD3d 441 [2004]; Mastaccioula v Sciarra, 11 AD3d 434 [2004]). In opposition, the plaintiff failed to raise a triable issue of fact. Rivera, J.E, Covello, Angiolillo, Leventhal and Roman, JJ., concur.